DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 3/4/2022 has been entered.  Claims 1, 3, 6-7, 10, 12, 14, and 17-18 are amended.  Claims 1-20 remain pending in the application.  Applicant's amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 1/6/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but, are moot in view of the new ground(s) of rejection.
Allowable Subject Matter
Claims 2-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest in combination with the other recited limitations: 
exchanging, with the transceiver of the first computing device, at least one message with the second computing device to obtain a first proof of interest from the second computing device, the first proof of interest being a signature signed under the first content mapping key and of first data at least including (i) the first content mapping key and (ii) a first public key of the first computing device; and storing, in a memory of the first computing device, the first proof of interest with a first plurality of proofs of interest, each proof of interest in the first plurality of proofs of interest being a signature signed under a respective content mapping key and of data at least including (i) the respective content mapping key and (ii) the first public key of the first computing device, associations between the respective content mapping key under which each proof of interest in the first plurality of proofs of interest is signed and at least one respective media content classifier being stored on the at least one blockchain.
Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, “the first targeting model a target audience” does not appear to be correct grammar.  The examiner recommends to add “defining” before “a target audience”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DeRosa-Grund (US 2020/0074113 A1) in view of Takashima et al. (US 2009/0041237 A1) and further in view of Garza et al. (US 2014/0337868 A1).
Regarding claim 1, DeRosa-Grund teaches: A method for presenting an advertisement in conjunction with media content, the method comprising: 
transmitting, with a transceiver of a first computing device, a first message to a second computing device, the first message requesting media content from the second computing device [sending, using a network interface 402, a request for media content to a media distribution application, such as on a server 604 (par. 52, 54, and 67, Fig. 4-6)], 
the media content having a defined location at which an advertisement can be presented in conjunction with the media content [areas or times in the viewed content that include advertisements (par. 65)] 
receiving, with the transceiver, a second message from the second computing device, the second message including (i) the media content [receiving media content from the media distribution application on server 604 (par. 52, 54, and 67, Fig. 4-6)]  
and at least one media content classifier being stored on at least one blockchain [media content information (e.g. description, ticket prices (ownership and/or rental), income/profit distribution scheme among producers and/or system and/or other media content details) stored on a blockchain (par. 88)]
a first targeting model being stored on the at least one blockchain [the advertiser blockchain 604’ stores demographic data associated with each advertisement (par. 62 and 64, Fig. 6)]
selecting, with the processor, a first advertisement from a set of advertisements based on the first targeting model for the first advertisement [select, with processor 406, an ad from ads recorded on a blockchain that have target demographic data that match personal data (par. 64, Fig. 4-6)] and 
defining a target audience for the first advertisement [values or ranges of values for personal information characteristics that the advertiser wishes to provide as an ad on the system 500. For example, the advertiser is able to upload an ad for a car along with demographic data specifying an age range of 20-25 and a location region of within 20 miles of an input location as the target demographic (par. 62)] and 
presenting, with an output device of the first computing device, the first advertisement in conjunction with the media content at the defined location [retrieve and transmit the advertisement content of the selected ad (and/or the set of ads) to the ad viewing module and present the ad to the user via the user device 504 at areas or times in the viewed content that include advertisements (par. 64-65, Fig. 4-6)].
DeRosa-Grund does not explicitly disclose: (ii) a first content mapping key from a set of content mapping keys associated with the second computing device, wherein associations between each content mapping key in the set of content mapping keys and at least one media content classifier being stored; retrieving, with a processor of the first computing device, the first targeting model; and the selecting of the first advertisement is with the processor of the first computing device.
Takashima teaches: (ii) a first content mapping key from a set of content mapping keys associated with the second computing device [content stored in an information recording medium is encrypted and stored by assigning different keys to content CPS units.  Obtain a CPS unit key assigned to each unit (par. 98-99, Fig. 2 and 5)], 
wherein associations between each content mapping key in the set of content mapping keys and at least one media content classifier being stored [each CPS unit key is associated with a unit classification number and stored (par. 132-133, Fig. 5)].
It would have been obvious to one of ordinary skill in the art, having the teachings of DeRosa-Grund and Takashima before the effective filing date of the claimed invention to modify the method of DeRosa-Grund by incorporating into the second message a first content mapping key from a set of content mapping keys associated with the second computing device, wherein associations between each content mapping key in the set of content mapping keys and at least one media content classifier being stored as disclosed by Takashima on a blockchain as disclosed by DeRosa-Grund.  The motivation for doing so would have been to control the use of the media content and allow the user device to play back encrypted content (Takashima - par. 98-99).  Therefore, it would have been obvious to combine the teachings of DeRosa-Grund and Takashima in obtaining the invention as specified in the instant claim.
Takashima does not explicitly disclose: retrieving, with a processor of the first computing device, the first targeting model; and the selecting of the first advertisement is with the processor of the first computing device.
Garza teaches: retrieving, with a processor of the first computing device, the first targeting model [entertainment client 1222 or 1224 receives target audience criteria (par. 46 and 130, Fig. 1 and 12)]
selecting an advertisement with a processor of the first computing device [The entertainment client analyzes the audience data against the target audience criteria associated with each advertisement and selects an advertisement for display (par. 130, Fig. 1 and 12)].
It would have been obvious to one of ordinary skill in the art, having the teachings of DeRosa-Grund, Takashima, and Garza before the effective filing date of the claimed invention to modify the method of DeRosa-Grund and Takashima by incorporating retrieving, with a processor of the first computing device, the first targeting model; and the selecting of the first advertisement is with the processor of the first computing device as disclosed by Garza.  The motivation for doing so would have been to enhance user privacy by eliminating a need to communicate audience or profile data to an advertiser or ad network (Garza - par. 52).  Therefore, it would have been obvious to combine the teachings of DeRosa-Grund, Takashima, and Garza to obtain the invention as specified in the instant claim.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DeRosa-Grund (US 2020/0074113 A1) in view of Garza et al. (US 2014/0337868 A1).
Regarding claim 12, DeRosa-Grund teaches: A method for presenting an advertisement in conjunction with media content, the method comprising: 
transmitting, with a transceiver of a first computing device, a first message to a second computing device, the first message requesting media content from the second computing device [sending, using a network interface 402, a request for media content to a media distribution application, such as on a server 604 (par. 52, 54, and 67, Fig. 4-6)], 
the media content having a defined location at which an advertisement can be presented in conjunction with the media content [areas or times in the viewed content that include advertisements (par. 65)]
receiving, with the transceiver, a second message from the second computing device, the second message including the media content [receiving media content from the media distribution application on server 604 (par. 52, 54, and 67, Fig. 4-6)] 
a first targeting model being stored on at least one blockchain [the advertiser blockchain 604’ stores demographic data associated with each advertisement (par. 62 and 64, Fig. 6)] 
selecting, with the processor, a first advertisement from a set of advertisements based on the first targeting model for the first advertisement [select, with processor 406, an ad from ads recorded on a blockchain that have target demographic data that match personal data (par. 64, Fig. 4-6)], 
a target audience for the first advertisement [values or ranges of values for personal information characteristics that the advertiser wishes to provide as an ad on the system 500. For example, the advertiser is able to upload an ad for a car along with demographic data specifying an age range of 20-25 and a location region of within 20 miles of an input location as the target demographic (par. 62)] and 
presenting, with an output device of the first computing device, the first advertisement in conjunction with the media content at the defined location [retrieve and transmit the advertisement content of the selected ad (and/or the set of ads) to the ad viewing module and present the ad to the user via the user device 504 at areas or times in the viewed content that include advertisements (par. 64-65, Fig. 4-6)].
DeRosa-Grund does not explicitly disclose: retrieving, with a processor of the first computing device, the first targeting model; and the selecting of the first advertisement is with the processor of the first computing device.
Garza teaches: retrieving, with a processor of the first computing device, the first targeting model [entertainment client 1222 or 1224 receives target audience criteria (par. 46 and 130, Fig. 1 and 12)]
selecting an advertisement with a processor of the first computing device [The entertainment client analyzes the audience data against the target audience criteria associated with each advertisement and selects an advertisement for display (par. 130, Fig. 1 and 12)].
It would have been obvious to one of ordinary skill in the art, having the teachings of DeRosa-Grund and Garza before the effective filing date of the claimed invention to modify the method of DeRosa-Grund by incorporating retrieving, with a processor of the first computing device, the first targeting model; and the selecting of the first advertisement is with the processor of the first computing device as disclosed by Garza.  The motivation for doing so would have been to enhance user privacy by eliminating a need to communicate audience or profile data to an advertiser or ad network (Garza - par. 52).  Therefore, it would have been obvious to combine the teachings of DeRosa-Grund and Garza to obtain the invention as specified in the instant claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424